PER CURIAM.
The defendant and his co-defendant, Frederick Webster, were tried separately, and they appealed separately, using different counsel. Although the two appeals were heard by separate panels, both cases involve the critical common issue of whether second degree felony murder may properly lie. The decision of this issue in Webster v. State, 540 So.2d 124, which is also filed today, applies here as well.
Accordingly, we reverse the defendant’s conviction for second degree felony murder for the reasons discussed in Webster. We have considered appellant’s remaining arguments as to his other convictions, find them to be without merit, and affirm as to them.
DOWNEY, GLICKSTEIN and DELL, JJ., concur.